
	

116 S2364 IS: Save Our Seas 2.0: Enhancing the Domestic Marine Debris Response Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2364
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Sullivan (for himself, Mr. Whitehouse, Mr. Menendez, Ms. Collins, Mr. Booker, Mr. Coons, Mr. Blumenthal, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To enhance domestic marine debris response, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Save Our Seas 2.0: Enhancing the Domestic Marine Debris Response Act.
 2.DefinitionsIn this Act: (1)Circular economyThe term circular economy means an economy that uses a systems-focused approach and involves industrial processes and economic activities that—
 (A)are restorative or regenerative by design; (B)enable resources used in such processes and activities to maintain their highest values for as long as possible; and
 (C)aim for the elimination of waste through the superior design of materials, products, and systems (including business models).
 (2)EPA AdministratorThe term EPA Administrator means the Administrator of the Environmental Protection Agency. (3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304), without regard to capitalization.
 (4)Marine debrisThe term marine debris has the meaning given that term in section 7 of the Marine Debris Act (33 U.S.C. 1956). (5)Non-Federal fundsThe term non-Federal funds means funds provided by—
 (A)a State; (B)an Indian Tribe;
 (C)a territory of the United States; (D)one or more units of local governments or Tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (E)a private for-profit entity; (F)a nonprofit organization; or
 (G)a private individual. (6)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (7)Post-consumer materials managementThe term post-consumer materials management means the systems, operation, supervision, and aftercare of processes and equipment used for post-use material (including packaging, goods, products, and other materials), including—
 (A)collection; (B)transport;
 (C)safe disposal of waste that cannot be recovered, reused, recycled, repaired, or refurbished; and (D)systems and processes related to post-use materials that can be recovered, reused, recycled, repaired, or refurbished.
 (8)StateThe term State means— (A)a State;
 (B)an Indian Tribe; (C)the District of Columbia; and
 (D)a territory or possession of the United States. (9)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.
			IMarine Debris Response Trust Fund
			101.Marine Debris Response Trust Fund
 (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						9512.Marine Debris Response Trust Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Marine Debris Response Trust Fund, consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section.
							(b)Purposes of Trust Fund
 (1)In generalAmounts in the Marine Debris Response Trust Fund shall be available for the National Oceanic and Atmospheric Administration to respond to a marine debris event described in paragraph (2), which may include—
 (A)monitoring, response, and prevention; (B)providing funding to States, territories, Indian Tribes, and other United States Government and nongovernmental organizations supporting prevention, cleanup, and response efforts; or
 (C)administrative costs relating to distributing amounts from the Marine Debris Response Trust Fund. (2)Marine debris event describedA marine debris event described in this paragraph is an event that affects or may affect the United States involving—
 (A)marine debris caused by a natural event, including a tsunami, flood, landslide, hurricane, or other natural source;
 (B)distinct, nonrecurring marine debris, including derelict vessel groundings and container spills, that have immediate or long-term impacts on habitats with high ecological, economic, or human-use values; or
 (C)marine debris caused by an intentional or grossly negligent act or acts that causes substantial economic or environmental harm.
									(c)Limitations on expenditures
 (1)Maximum per eventThe maximum amount that may be paid from the Marine Debris Response Trust Fund with respect to any single event may not exceed $100,000,000.
 (2)Minimum balanceA payment may be made from the Marine Debris Response Trust Fund only if the amount in the Marine Debris Response Trust Fund after the payment will not be less than $1,000,000.
 (3)Maximum balanceAmounts in the Marine Debris Response Trust Fund may not exceed $500,000,000. (d)Initial fundingThere are authorized to be appropriated to the Marine Debris Response Trust Fund $2,000,000 for fiscal year 2020 to establish the Marine Debris Response Trust Fund.
							(e)Authority To borrow
 (1)In generalThere are authorized to be appropriated to the Marine Debris Response Trust Fund, as repayable advances, such sums as may be necessary to carry out the purposes of the Marine Debris Response Trust Fund.
 (2)Limitation on amount outstandingThe maximum aggregate amount of repayable advances to the Marine Debris Response Trust Fund outstanding at any one time may not exceed $1,000,000.
								(3)Repayment of advances
 (A)In generalAdvances made to the Marine Debris Response Trust Fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary of Commerce, in consultation with the Secretary of the Treasury, determines that amounts are available for such purposes in the Marine Debris Response Trust Fund.
 (B)Final repaymentNo advance may be made to the Marine Debris Response Trust Fund after September 30, 2035, and all advances to such Fund shall be repaid on or before that date.
 (C)Rate of interestInterest on advances made pursuant to this subsection shall be— (i)at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding, and
 (ii)compounded annually. (f)Availability of fundsAmounts in the Marine Debris Response Trust Fund shall—
 (1)be available without fiscal year limitation and without apportionment; and (2)shall supplement and not supplant other amounts available for responding to marine debris events.
 (g)InvestmentThe Secretary of the Treasury shall invest amounts in the Marine Debris Response Trust Fund in interest bearing obligations of the United States to the extent such amounts are not required to meet current withdrawals. Interest earned by such investments shall be credited to, and become a part of, the Marine Debris Response Trust Fund.
 (h)AdministrationThe Under Secretary of Commerce for Oceans and Atmosphere shall prescribe regulations— (1)providing for a process for submitting a claim to the Marine Debris Response Trust Fund and for distributing amounts from the Marine Debris Response Trust Fund pursuant to those claims; and
 (2)providing guidance with respect to what constitutes an event for which amounts will be distributed from the Marine Debris Response Trust Fund.
								(i)Liability of the United States limited to amount in Trust Fund
 (1)In generalAny claim filed against the Marine Debris Response Trust Fund may be paid only out of the Marine Debris Response Trust Fund.
 (2)Order in which unpaid claims are to be paidIf at any time the Marine Debris Response Trust Fund has insufficient funds to pay all of the claims out of the Marine Debris Response Trust Fund at such time, such claims shall, to the extent permitted under paragraph (1), be paid in full in the order in which they were finally determined.
								(j)Non-Federal contributions to the Trust Fund
 (1)In generalA gift, award, devise, or bequest, and non-Federal amounts from legal judgments or settlements may be accepted by the Marine Debris Response Trust Fund without regard to whether the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Marine Debris Response Trust Fund.
 (2)Foreign giftsAny gifts, awards, devises, or bequests given to or received from a person in a foreign country by or to the Marine Debris Response Trust Fund shall be made only with the concurrence of the Secretary of State, in consultation, as appropriate, with the Administrator of the United States Agency for International Development..
 (b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following:
					Sec. 9512. Marine Debris Response Trust Fund..
				IIMarine Debris Foundation
			201.Establishment and purposes of Foundation
 (a)EstablishmentThere is established the Marine Debris Foundation (in this title referred to as the Foundation). The Foundation is a charitable and nonprofit organization and is not an agency or establishment of the United States.
 (b)PurposesThe purposes of the Foundation are— (1)to encourage, accept, and administer private gifts of property for the benefit of, or in connection with, the activities and services of the National Oceanic and Atmospheric Administration under the Marine Debris Program established under section 3 of the Marine Debris Act (33 U.S.C. 1952), and other relevant programs and agencies;
 (2)to undertake and conduct such other activities as will further the efforts of the National Oceanic and Atmospheric Administration to assess, prevent, reduce, and remove marine debris and address the adverse impacts of marine debris on the economy of the United States, the marine environment, and navigation safety;
 (3)to participate with, and otherwise assist, State, local, and Tribal governments, foreign governments, entities, and individuals in undertaking and conducting activities to assess, prevent, reduce, and remove marine debris and address the adverse impacts of marine debris and its root causes on the economy of the United States, the marine environment (including waters in the jurisdiction of the United States, the high seas, and waters in the jurisdiction of other countries), and navigation safety; and
 (4)to support other Federal actions to reduce marine debris. 202.Board of Directors of the Foundation (a)Establishment and membership (1)In generalThe Foundation shall have a governing Board of Directors (in this title referred to as the Board), which shall consist of the Under Secretary and 12 additional Directors appointed in accordance with subsection (b) from among individuals who are United States citizens.
 (2)Representation of diverse points of viewTo the maximum extent practicable, the membership of the Board shall represent diverse points of view relating to the assessment, prevention, reduction, and removal of marine debris.
 (3)Not Federal employeesAppointment as a Director of the Foundation shall not constitute employment by, or the holding of an office of, the United States for the purpose of any Federal law.
					(b)Appointment and terms
 (1)AppointmentSubject to paragraph (2), after consulting with the EPA Administrator, the Director of the United States Fish and Wildlife Service, the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, and the Administrator of the United States Agency for International Development, and considering the recommendations submitted by the Board, the Under Secretary shall appoint 12 Directors who meet the criteria established by subsection (a), of whom—
 (A)at least 4 shall be educated or experienced in the assessment, prevention, reduction, or removal of marine debris, which may include an individual with expertise in post-consumer materials management or a circular economy;
 (B)at least 2 shall be educated or experienced in the assessment, prevention, reduction, or removal of marine debris outside the United States;
 (C)at least 2 shall be educated or experienced in ocean and coastal resource conservation science or policy; and
 (D)at least 2 shall be educated or experienced in international trade or foreign policy. (2)Terms (A)In generalSubject to subparagraph (B), each Director (other than the Under Secretary) shall be appointed for a term of 6 years.
 (B)Initial appointments to new member positionsOf the Directors appointed by the Under Secretary under paragraph (1), the Secretary shall appoint, not later than 180 days after the date of the enactment of this Act—
 (i)4 Directors for a term of 6 years; (ii)4 Directors for a term of 4 years; and
 (iii)4 Directors for a term of 2 years. (3)Vacancies (A)In generalThe Under Secretary shall fill a vacancy on the Board.
 (B)Term of appointments to fill unexpired termsAn individual appointed to fill a vacancy that occurs before the expiration of the term of a Director shall be appointed for the remainder of the term.
 (4)ReappointmentAn individual (other than an individual described in paragraph (1)) shall not serve more than 2 consecutive terms as a Director, excluding any term of less than 6 years.
 (5)Request for removalThe executive committee of the Board may submit to the Under Secretary a letter describing the nonperformance of a Director and requesting the removal of the Director from the Board.
 (6)Consultation before removalBefore removing any Director from the Board, the Under Secretary shall consult with the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, the Director of the United States Fish and Wildlife Service, and the EPA Administrator.
 (c)ChairmanThe Chairman shall be elected by the Board from its members for a 2-year term. (d)QuorumA majority of the current membership of the Board shall constitute a quorum for the transaction of business.
 (e)MeetingsThe Board shall meet at the call of the Chairman at least once a year. If a Director misses 3 consecutive regularly scheduled meetings, that individual may be removed from the Board and that vacancy filled in accordance with subsection (b).
 (f)Reimbursement of expensesMembers of the Board shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Foundation.
				(g)General powers
 (1)In generalThe Board may complete the organization of the Foundation by— (A)appointing officers and employees;
 (B)adopting a constitution and bylaws consistent with the purposes of the Foundation and the provisions of this title; and
 (C)undertaking of other such acts as may be necessary to carry out the provisions of this title. (2)Limitations on appointmentThe following limitations apply with respect to the appointment of officers and employees of the Foundation:
 (A)Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and employees of the Foundation shall be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (B)The first officer or employee appointed by the Board shall be the Secretary of the Board who— (i)shall serve, at the direction of the Board, as its chief operating officer; and
 (ii)shall be knowledgeable and experienced in matters relating to the assessment, prevention, reduction, and removal of marine debris.
							203.Rights and obligations of the Foundation
 (a)In generalThe Foundation— (1)shall have perpetual succession;
 (2)may conduct business throughout the several States, territories, and possessions of the United States and abroad;
 (3)shall have its principal offices in the District of Columbia or in a county in the State of Maryland or Virginia that borders on the District of Columbia; and
 (4)shall at all times maintain a designated agent authorized to accept service of process for the Foundation.
 (b)Service of processThe serving of notice to, or service of process upon, the agent required under subsection (a)(4), or mailed to the business address of such agent, shall be deemed as service upon or notice to the Foundation.
 (c)SealThe Foundation shall have an official seal selected by the Board which shall be judicially noticed. (d)Powers (1)In generalTo carry out its purposes under section 201, the Foundation shall have, in addition to the powers otherwise given it under this title, the usual powers of a corporation acting as a trustee in the District of Columbia, including the power—
 (A)to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property or any income therefrom or other interest therein;
 (B)to acquire by purchase or exchange any real or personal property or interest therein; (C)to invest any funds provided to the Foundation by the Federal Government in obligations of the United States or in obligations or securities that are guaranteed or insured by the United States;
 (D)to deposit any funds provided to the Foundation by the Federal Government into accounts that are insured by an agency or instrumentality of the United States;
 (E)to make use of any interest or investment income that accrues as a consequence of actions taken under subparagraph (C) or (D) to carry out the purposes of the Foundation;
 (F)to use Federal funds to make payments under cooperative agreements to provide substantial long-term benefits for the assessment, prevention, reduction, and removal of marine debris;
 (G)unless otherwise required by the instrument of transfer, to sell, donate, lease, invest, reinvest, retain or otherwise dispose of any property or income therefrom;
 (H)to borrow money and issue bonds, debentures, or other debt instruments; (I)to sue and be sued, and complain and defend itself in any court of competent jurisdiction, except that the Directors of the Foundation shall not be personally liable, except for gross negligence;
 (J)to enter into contracts or other arrangements with, or provide financial assistance to, public agencies and private organizations and persons and to make such payments as may be necessary to carry out its functions; and
 (K)to do any and all acts necessary and proper to carry out the purposes of the Foundation. (2)Non-Federal contributions to the FundA gift, devise, or bequest may be accepted by the Foundation without regard to whether the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (e)Notice to Members of CongressThe Foundation may not make a grant of Federal funds in an amount greater than $100,000 unless, by not later than 15 days before the grant is made, the Foundation provides notice of the grant to the Member of Congress for the congressional district in which the project to be funded with the grant will be carried out.
 (f)Coordination of international effortsAny efforts of the Foundation carried out in a foreign country, and any grants provided to an individual or entity in a foreign country, shall be made only with the concurrence of the Secretary of State, in consultation, as appropriate, with the Administrator of the United States Agency for International Development.
 (g)Consultation with NOAAThe Foundation shall consult with the Under Secretary during the planning of any restoration or remediation action using funds resulting from judgments or settlements relating to the damage to trust resources of the National Oceanic and Atmospheric Administration.
				204.Administrative services and support
 (a)Provision of servicesThe Under Secretary may provide personnel, facilities, and other administrative services to the Foundation, including reimbursement of expenses, not to exceed the current Federal Government per diem rates, for a period of up to 5 years beginning on the date of the enactment of this Act.
 (b)ReimbursementThe Foundation may reimburse the Under Secretary for any administrative service provided under subsection (a). The Under Secretary shall deposit any reimbursement received under this subsection into the Treasury to the credit of the appropriations then current and chargeable for the cost of providing such services.
 205.Volunteer statusThe Secretary of Commerce may accept, without regard to the civil service classification laws, rules, or regulations, the services of the Foundation, the Board, and the officers and employees of the Board, without compensation from the Department of Commerce, as volunteers in the performance of the functions authorized in this title.
			206.Report requirements; petition of attorney general for equitable relief
 (a)ReportThe Foundation shall, as soon as practicable after the end of each fiscal year, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)describing the proceedings and activities of the Foundation during that fiscal year, including a full and complete statement of its receipts, expenditures, and investments; and
 (2)including a detailed statement of the recipient, amount, and purpose of each grant made by the Foundation in the fiscal year.
 (b)Relief with respect to certain foundation acts or failure To actIf the Foundation— (1)engages in, or threatens to engage in, any act, practice, or policy that is inconsistent with its purposes set forth in section 201(b); or
 (2)refuses, fails, or neglects to discharge its obligations under this title, or threatens to do so,
					the Attorney General may petition in the United
			 States District Court for the District of Columbia for such equitable
 relief as may be necessary or appropriate.207.United States release from liabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation nor shall the full faith and credit of the United States extend to any obligation of the Foundation.
			208.Authorization of appropriations
				(a)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary of Commerce such sums as may be necessary to carry out this title for each of fiscal years 2020 through 2025.
 (2)Use of appropriated fundsSubject to paragraph (3), amounts made available under paragraph (1) shall be provided to the Foundation to match contributions (whether in currency, services, or property) made to the Foundation, or to a recipient of a grant provided by the Foundation, by private persons and State and local government agencies.
					(3)Prohibition on use for administrative expenses
 (A)In generalExcept as provided in subparagraph (B), no Federal funds made available under paragraph (1) may be used by the Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.
 (B)ExceptionThe Secretary may allow the use of Federal funds made available under paragraph (1) to pay for salaries during the 18-month period beginning on the date of the enactment of this Act.
						(b)Additional authorization
 (1)In generalIn addition to the amounts authorized to be appropriated under subsection (a), the Foundation may accept Federal funds from a Federal agency under any other Federal law for use by the Foundation to further the assessment, prevention, reduction, and removal of marine debris in accordance with the requirements of this title.
 (2)Use of funds accepted from Federal agenciesFederal funds provided to the Foundation under paragraph (1) shall be used by the Foundation for matching, in whole or in part, contributions (whether in currency, services, or property) made to the Foundation by private persons and State and local government agencies.
 (c)Prohibition on use of grant amounts for litigation and lobbying expensesAmounts provided as a grant by the Foundation shall not be used for— (1)any expense related to litigation consistent with Federal-wide cost principles; or
 (2)any activity the purpose of which is to influence legislation pending before Congress consistent with Federal-wide cost principles.
					IIIGenius Prize for Save Our Seas Innovations 
 301.DefinitionsIn this title: (1)Prize competitionThe term prize competition means the competition for the award of the Genius Prize for Save Our Seas Innovations established under section 302.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. 302.Genius prize for Save Our Seas Innovations (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition—
 (1)to encourage technological innovation with the potential to reduce plastic waste and thereby prevent marine debris; and
 (2)to award 1 or more prizes biennially for projects that advance human understanding and innovation in removing and preventing plastic waste, including—
 (A)advancements in materials used in packaging and other products that, if such products enter the coastal or ocean environment, will fully degrade without harming the environment, wildlife, or human health;
 (B)innovations in production and packaging design that reduce the use of raw materials, increase recycled content, encourage reusability and recyclability, and promote a circular economy;
 (C)improvements in marine debris detection, monitoring, and cleanup technologies and processes; (D)technological improvements or improved strategies to increase solid waste collection, processing, sorting, recycling, reuse, or repurposing; and
 (E)new designs or strategies to reduce overall packaging needs. (b)DesignationThe prize competition established under subsection (a) shall be known as the Genius Prize for Save Our Seas Innovations.
 (c)PrioritizationIn selecting awards for the prize competition, priority shall be given to projects that— (1)have a strategy, submitted with the application or proposal, to move the new technology, process, design, material, or other product supported by the prize to market-scale deployment;
 (2)support the concept of a circular economy; and (3)promote development of materials that—
 (A)can fully degrade in the ocean without harming the environment, wildlife, or human health; and
 (B)are to be used in fishing gear or other maritime products that have an increased likelihood of entering the coastal or ocean environment as unintentional waste.
						303.Save Our Seas Innovation Steering Committee
 (a)EstablishmentThe Secretary shall establish a steering committee, to be known as the Save Our Seas Innovation Steering Committee (in this title referred as the Committee) to provide expert advice and recommendations in the establishment of the prize competition, selection of awardees, and analysis of the successes of the prize competition.
 (b)DutiesSubject to subsection (d), with respect to the prize competition, the Committee shall— (1)select a topic;
 (2)issue a problem statement; and (3)advise the Secretary on any opportunity for market-scale development of technological innovation to prevent marine plastic debris and promote the development of materials that fully degrade in ocean and coastal environments without harming the environment, wildlife, or human health.
 (c)Competition judgesA member of the Committee may serve as a judge for the prize competition under section 305. (d)Administrative cost reductionThe Committee shall, to the maximum extent practicable, minimize the administrative costs of the Committee, including by encouraging remote participation to reduce travel costs.
 (e)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under paragraphs (1) and (2) of subsection (b), respectively, the Committee shall consult widely with Federal and non-Federal stakeholders, including—
 (1)1 or more Federal agencies with jurisdiction over the prevention of marine debris or the promotion of innovative materials;
 (2)1 or more State agencies with jurisdiction over the prevention of marine debris or the promotion of innovative materials;
 (3)1 or more State, regional, or local conservation or post-consumer materials management organizations, the mission of which relates to the prevention of marine debris or the promotion of innovative materials;
 (4)1 or more conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the prevention of marine debris or the promotion of innovative materials;
 (5)1 or more experts in the area of standards development regarding the degradation, breakdown, or recycling of polymers; and
 (6)experts in the following areas: (A)Polymer chemistry.
 (B)Wildlife conservation and management. (C)Marine biology or animal science.
 (D)Post-consumer materials management. (E)Technology development.
 (F)Engineering. (G)Lifecycle assessment.
 (H)Economics. (I)Recycling.
 (J)Business development and management. (K)Marine environmental chemistry.
 (L)Any other discipline that the Secretary determines to be necessary to achieve the purposes of this title.
						(f)Nonapplicability of the Federal Advisory Committee Act
 (1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Committee. (2)Applicability of financial disclosure requirementsNotwithstanding paragraph (1), section 208(b)(3) of title 18, United States Code, shall apply with respect to Government employees serving on the Committee.
					304.Agreement with the Marine Debris Foundation
 (a)In generalThe Secretary shall offer to enter into an agreement, which may include a grant or cooperative agreement, under which the Marine Debris Foundation established under title II shall administer the prize competition.
 (b)RequirementsAn agreement entered into under subsection (a) shall comply with the following requirements: (1)DutiesThe Marine Debris Foundation shall—
 (A)advertise the prize competition; (B)solicit prize competition participants;
 (C)administer funds relating to the prize competition; (D)receive Federal and non-Federal funds—
 (i)to administer the prize competition; and (ii)to award a cash prize;
 (E)carry out activities to generate contributions of non-Federal funds to offset, in whole or in part— (i)the administrative costs of the prize competition; and
 (ii)the costs of a cash prize; (F)in consultation with, and subject to final approval by, the Secretary, develop criteria for the selection of prize competition winners;
 (G)provide advice and consultation to the Secretary on the selection of judges under section 305 based on criteria developed in consultation with, and subject to the final approval of, the Secretary;
 (H)announce 1 or more annual winners of the prize competition; (I)subject to paragraph (2), award 1 or more cash prizes biennially of not less than $100,000; and
 (J)protect against unauthorized use or disclosure by the Marine Debris Foundation of any trade secret or confidential business information of a prize competition participant.
 (2)Additional cash prizesThe Marine Debris Foundation may award more than 1 cash prize in a year— (A)if the initial cash prize referred to in paragraph (1)(I) and any additional cash prizes are awarded using only non-Federal funds; and
 (B)consisting of an amount determined by the Under Secretary after the Secretary is notified by the Marine Debris Foundation that non-Federal funds are available for an additional cash prize.
 (3)Solicitation of fundsThe Marine Debris Foundation— (A)may request and accept Federal funds and non-Federal funds for a cash prize or administration of the prize competition;
 (B)may accept a contribution for a cash prize in exchange for the right to name the prize; and (C)shall not give special consideration to any Federal agency or non-Federal entity in exchange for a donation for a cash prize awarded under this section.
						305.Judges
 (a)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in subsection (b), select the 1 or more annual winners of the prize competition.
 (b)Determination by the secretaryThe judges appointed under subsection (a) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 306.Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this title, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Committee that describes the activities carried out by the Committee relating to the duties described in section 303;
 (2)if the Secretary has entered into an agreement under section 304, a statement by the Marine Debris Foundation that describes the activities carried out by the Marine Debris Foundation relating to the duties described in section 303; and
 (3)a statement by 1 or more of the judges appointed under section 305 that explains the basis on which the winner of the cash prize was selected.
				307.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated such sums as may be necessary for expenses, including administrative expenses, relating to the prize competition.
 (b)Reimbursement of expensesMembers of the Committee and judges appointed under section 305 shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses.
 308.Termination of authorityThe prize program will terminate after 5 prize competition cycles have been completed. IVOther measures relating to combating marine debris 401.Prioritization of marine debris in existing innovation and entrepreneurship programsThe Secretary of Commerce, the Secretary of Energy, the EPA Administrator, and the heads of other relevant Federal agencies, shall prioritize efforts to combat marine debris in innovation and entrepreneurship programs established before the date of the enactment of this Act, including by using such programs to increase innovation in and the effectiveness of post-consumer materials management, monitoring, detection, and data-sharing related to the prevalence and location of marine debris, demand for recycled content, alternative uses for plastic waste, product design, reduction of disposable plastic consumer products and packaging, ocean biodegradable materials development, waste prevention, and cleanup.
 402.Expansion of derelict vessel recyclingNot later than 1 year after the date of the enactment of this Act, the Under Secretary and the EPA Administrator shall jointly conduct a study to determine the feasibility of developing a nationwide derelict vessel recycling program—
 (1)using as a model the fiberglass boat recycling program from the pilot project in Rhode Island led by Rhode Island Sea Grant and its partners; and
 (2)including, if possible, recycling of vessels made from materials other than fiberglass. 403.Incentive for fishermen to collect and dispose of plastic found at sea (a)In generalThe Under Secretary shall establish a pilot program to assess the feasibility and advisability of providing incentives, such as grants, to fishermen based in the United States who incidentally capture marine debris while at sea—
 (1)to track or keep the debris on board; and (2)to dispose of the debris properly on land.
 (b)Support for collection and removal of derelict gearThe Under Secretary shall encourage United States efforts, such as the Fishing for Energy net disposal program, that support—
 (1)collection and removal of derelict fishing gear and other fishing waste;
 (2)disposal or recycling of such gear and waste; and (3)prevention of the loss of such gear.
					404.Amendments to Marine Debris Program
 (a)Authorization of appropriationsSection 9(a) of the Marine Debris Act (33 U.S.C. 1958(a)) is amended by— (1)striking $10,000,000 and inserting $15,000,000; and
 (2)striking 5 percent and inserting 7 percent. (b)Enhancement of purposeSection 2 of the Marine Debris Act (33 U.S.C. 1951) is amended by striking marine environment, and inserting marine environment (including waters in the jurisdiction of the United States, the high seas, and waters in the jurisdiction of other countries),.
 (c)Technical correctionsSection 3(d)(2) of the Marine Debris Act (33 U.S.C. 1952(d)(2)) is amended— (1)in subparagraph (B), by striking the matching requirement under subparagraph (A) and inserting a matching requirement under subparagraph (A) or (C); and
 (2)in subparagraph (C), in the matter preceding clause (i), by striking Notwithstanding subparagraph (A) and inserting Notwithstanding subparagraph (A) and except as provided in subparagraph (B). 405.Marine debris on National Forest System land (a)Special-Use authorizationThe Secretary of Agriculture (referred to in this section as the Secretary) shall not require a volunteer organization to obtain a special-use authorization for the removal of any marine debris being stored on National Forest System land.
 (b)Temporary storageMarine debris may be stored on National Forest System land in a location determined by the Secretary for not more than 60 days.
 (c)RequirementsExcept as otherwise provided in this section, any activities related to the removal of marine debris from National Forest System land shall be conducted in a manner consistent with applicable law and regulations and subject to such reasonable terms and conditions as the Secretary may require.
				VStudies and reports
 501.Report on opportunities for innovative uses of plastic wasteNot later than 2 years after the date of the enactment of this Act, the Marine Debris Coordinating Committee established under section 5 of the Marine Debris Act (33 U.S.C. 1954) (in this title referred to as the Interagency Marine Debris Coordinating Committee) shall submit to Congress a report on innovative uses for plastic waste other than in infrastructure.
 502.Report on microfiber pollutionNot later than 2 years after the date of the enactment of this Act, the Interagency Marine Debris Coordinating Committee shall submit to Congress a report on microfiber pollution that includes—
 (1)a definition for microfiber; (2)an assessment of the sources, prevalence, and causes of microfiber pollution;
 (3)a recommendation for a standardized methodology to measure and estimate the prevalence of microfiber pollution;
 (4)recommendations for reducing microfiber pollution; and (5)a plan for how Federal agencies, in partnership with other stakeholders, can lead on opportunities to reduce microfiber pollution during the 5-year period beginning on such date of enactment.
				503.Study on United States plastic pollution data
 (a)In generalThe Under Secretary, in consultation with the EPA Administrator, shall seek to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies will undertake a multifaceted study that includes the following:
 (1)An evaluation of United States contributions to global ocean plastic waste, including types, sources, and geographic variations.
 (2)An assessment of the prevalence of marine debris and mismanaged plastic waste in saltwater and freshwater United States waterways.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the study conducted under subsection (a) that includes—
 (1)the findings of the National Academies; (2)recommendations on knowledge gaps that warrant further scientific inquiry; and
 (3)recommendations on the potential value of a national marine debris tracking and monitoring system and how such a system might be designed and implemented.
 504.Report on minimizing the creation of new plastic wasteNot later than 2 years after the date of the enactment of this Act, the Interagency Marine Debris Coordinating Committee shall submit to Congress a report on minimizing the creation of new plastic waste.
			505.Study on mass balance methodologies to certify circular polymers
 (a)In generalThe National Institute of Standards and Technology shall conduct a study of available mass balance methodologies that are or could be readily standardized to certify circular polymers.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Institute shall submit to Congress a report on the study conducted under subsection (a) that includes—
 (1)an identification and assessment of existing mass balance methodologies, standards, and certification systems that are or may be applicable to supply chain sustainability of polymers, considering the full life cycle of the polymer, and including an examination of—
 (A)the International Sustainability and Carbon Certification; and (B)the Roundtable on Sustainable Biomaterials; and
 (2)an assessment of any legal or regulatory barriers to developing a standard and certification system for circular polymers.
 (c)DefinitionsIn this section: (1)Circular polymersThe term circular polymers means polymers that can be reused multiple times or converted into a new, higher-quality product.
 (2)Mass balance methodologyThe term mass balance methodology means the method of chain of custody accounting designed to track the exact total amount of certain content in products or materials through the production system and to ensure an appropriate allocation of this content in the finished goods based on auditable bookkeeping.
					
